Citation Nr: 1731095	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-06 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to January 18, 2012, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

[The claim of entitlement to service connection for a lumbosacral spine disability will be the subject of another Board decision issued at a later date.]


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1982 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board remanded the instant matter in March 2016 so that the Veteran could be afforded a Board video-conference as requested in his August 2015 substantive appeal.  In March 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the record.  Thus, there has been substantial compliance with the prior remand order and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

During the hearing, the undersigned granted the Veteran's request to hold the record open for a period of 60 days for the submission of additional evidence.  Such evidence was subsequently received in May 2017.  This new evidence is subject to initial review by the Board because the Veteran filed his substantive appeal in August 2015, which was after February 2, 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective, and he has not requested that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C. § 7105 (e)(1); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  

At the hearing, the Veteran's representative made reference to what she believed to be a pending claim asserting clear and unmistakable error (CUE) in a prior rating decision that denied entitlement to a TDIU.  In this regard, the record reflects that the AOJ denied entitlement to a TDIU in unappealed March 1994 and April 2004 rating decisions; and found no CUE in the prior denials of entitlement to a TDIU in unappealed September 2013 and November 2014 rating decisions.  With regard to the November 2014 rating decision, while the Veteran subsequently entered a notice of disagreement as the propriety of the assigned effective date for the award of a TDIU, he did not disagree with the denial of his CUE claim and, therefore, such rating decision is final as to such issue.  Thus, the Board finds there is no pending CUE claim before VA.  


FINDINGS OF FACT

1.  The schedular criteria for TDIU were met on February 23, 2006.

2.  VA received the Veteran's most recent formal claim for a TDIU on February 8, 2012. 

3.  The Veteran's last day of substantially gainful employment with Fred Meyer was January 17, 2012.

4.  The Veteran's employment at Fred Meyer was not marginal.


CONCLUSION OF LAW

The criteria for an effective date prior to January 18, 2012, for the award of a TDIU have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.400, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify as to the Veteran's underlying claim of entitlement to a TDIU was satisfied by February 2012 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

After the AOJ awarded a TDIU in the November 2014 rating decision, the Veteran appealed with respect to the propriety of the assigned effective date for such award.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for a TDIU was granted and an effective date was assigned in the November 2014 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the assigned effective date, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records and post-service VA treatment records were obtained and considered in connection with his underlying claim for a TDIU.  Furthermore, he has submitted employment information regarding the nature of his work prior to January 18, 2012, in connection with his appeal for an earlier effective date for the award of a TDIU.  He has not identified any additional, outstanding records that have not been requested or obtained.  Furthermore, the Veteran was afforded appropriate VA examinations that addressed the nature, severity, and functional impact of his service-connected disabilities in connection with his underlying TDIU claim. 

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in March 2017.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the March 2017 hearing, the undersigned noted the issue on appeal.  Furthermore, as will be discussed herein, the matter at issue in the instant case is whether the Veteran's employment prior to January 18, 2012, may be considered sheltered or marginal.  In this vein, testimony regarding the nature of the Veteran's employment prior to January 18, 2012, was elicited and the Veteran was repeatedly advised why the effective date that is currently in effect was assigned, i.e, such is the first day following the Veteran's last day of full-time employment.  Therefore, not only was the issue "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, following the hearing, the undersigned held the record open in order for the Veteran to submit additional information regarding the nature of his employment prior to January 18, 2012, and such was received in May 2017.  There is no indication that any additional information referable to the matter on appeal remains outstanding.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds there has been substantial compliance with the Board's March 2016 remand directive as the Veteran was afforded a videoconference hearing before the undersigned in March 2017.  See D'Aries, supra.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

A TDIU claim qualifies as a claim for increased disability compensation.  The Court determined that a TDIU award is an award of increased disability compensation for purposes of assigning an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); see also Hurd v. West, 13 Vet. App. 449 (2000); Norris v. West, 12 Vet. App. 413, 420-21 (1999). 

The law pertaining to the effective date of a VA claim for increase in disability mandates that, unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim for increase.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Such also specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997). 

Significantly, in Norris, supra, the Court held that, when an RO is considering a claim for an increased rating from a claimant whose schedular rating meets the minimum criteria of 38 C.F.R. § 4.16(a), and there is evidence of current service-connected unemployability in the record, evaluation of that rating increase must also include evaluation of a reasonably raised claim for a TDIU.  The Federal Circuit has also held that once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the VA must consider total disability based on individual unemployability.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Similarly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  A request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Prior to March 24, 2015, any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  Since March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).

According to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital can be accepted as an informal claim for increased benefits.  See Servello at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2). 

A "report of examination or hospitalization" under § 3.157(b) should "indicate that [a] veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011).  Moreover, the term "report of examination" under § 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  A letter may qualify if it, for instance, was "generated in connection with any particular VA medical examination" rather than, for example, a "claim for Social Security disability benefits that was pending at the time it was written."  Massie, 25 Vet. App. at 133.  Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present[ing] a very short summation of [the Veteran's general condition, as [the physician] had observed it over" time.  Id.  

In making such determinations, the Board must consider all of the evidence, including that received prior to previous decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a sufficient rating is present, then it must be at least as likely as not that the veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  See 38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The issue is not whether the veteran can find employment generally, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson, supra.  Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

In this case, the issue before the Board is whether the Veteran's employment prior to January 18, 2012, can be considered marginal such that an earlier effective date for TDIU can be established.  In this regard, the evidence of record reflects that the Veteran met the schedular criteria for a TDIU as of February 23, 2006, and has submitted numerous statements over the years, to include in his most recent February 8, 2012, formal claim for a TDIU, describing how his service-connected disabilities affect his employment; however, he was working on a full-time basis until January 18, 2012.  Nevertheless, he asserts that said employment was sheltered and should thus not be considered substantially gainful employment.  Instead, he claims the date of entitlement to a TDIU should be set in April 2005 when a VA Vocational Rehabilitation employee opined that the Veteran's "ability to retain long term employment is very unlikely unless accommodations are considered for him that are normally beyond the ability or willingness of most employers...."  Similarly, in conjunction with an April 2006 mental disorders examination, a VA psychologist opined that, prior to his position at Fred Meyer, the Veteran was incapable of holding employment and that "[s]hould he at some[]time in the near future loose his current job, it is more likely than not that this [V]eteran is not going to be able to maintain employment."

However, upon review of the evidence, while VA examiners, family members, and the Veteran opined that his service-connected disabilities impacted his ability to work prior to January 18, 2012, the Board finds that he maintained substantially gainful, rather than marginal, employment until that time.  Consequently, an effective date prior to January 18, 2012, for the award of a TDIU is not warranted.

In this regard, the evidence of record shows the Veteran was employed at Fred Meyer as a security guard from November 2004 to January 17, 2012 (see Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) submitted in February 2012).  Nevertheless, during the March 2017 hearing, the Veteran reported that such employment was sheltered as his supervisor was also a disabled veteran and made accommodations for the Veteran's poor memory and concentration associated with his service-connected conditions.  Indeed, in May 2017, a colleague submitted a statement indicating that, while working with the Veteran, he frequently had to remind the Veteran how to perform his job and occasionally had to remind him to come to work.  The colleague also reported the Veteran would sometimes go home due to his headaches.  The Veteran echoed these reports while receiving VA treatment, noting that his employer at Fred Meyer was incredibly understanding.

While acknowledging these reports that certain accommodations were made, the Board finds that this employment was not sheltered.  Initially, the Board notes the Veteran claimed at the March 2017 hearing that his service-connected symptomatology has interfered with employment since his separation from service; he essentially claimed that the fact that he maintained employment at Fred Meyer without being terminated is proof that they were protecting him and offering him sheltered employment.  The Board notes, however, that, while the Veteran has claimed during the appeal that he has lost dozens of jobs due to his service-connected conditions over the years, he reported during a December 1987 VA examination that he quit a job in a toy factory due to excessive fumes and fear of being fired, and quit a job as a security guard because he was not being treated fairly.  Similarly, during an April 2005 VA examination, he reported quitting a previous position at Trend West due to fear of being fired.  Ultimately, the record indicates that the Veteran lost previous employment when he quit said employment, not when he was terminated due to his service-connected disabilities.  While he may have been terminated from employment at some points in time, there is no evidence reflecting that Fred Meyer is the only company that did not fire him immediately due to his service-connected symptomatology.

Additionally, there is an indication in the record that the Veteran was, at least at certain points, performing his position within Fred Meyer well, leaving no reason to believe that such employment was sheltered.  Specifically, while receiving VA treatment in May 2006 he reported that his employment at Fred Meyer was "actually going fairly well for him.  He [was] friends with his supervisor at work and they [were] very supportive of him."  He echoed this sentiment that things were going well in September 2006.  Thereafter, there is some indication that his memory problems were noticed by his peers at work, but in February 2010, he reported that after starting a new medication his "overall life and work [was] greatly improved[.]"  Also, while receiving VA treatment in August 2012, the Veteran reported that he was appointed a department manager at Fred Meyer; such statement indicates he earned promotions while employed at the company.  Similarly, he noted during a May 2012 VA examination that, in conjunction with his termination from Fred Meyer, his supervisor told him he was no longer up to standards, meaning that at some point during his previous years of employment with the company, he was up to standards and that worsening symptomatology led to his dismissal.  This is bolstered by his reports at the examination that his headache and memory symptoms had recently worsened.  In sum, there is evidence to believe the Veteran performed his work satisfactorily prior to January 2012.

Regarding the 2005 Vocational Rehabilitation employee's opinion and the April 2006 examiner's opinion, the Board finds such opinions are speculative in nature.  Moreover, the opinions that the Veteran could not maintain employment are rebutted by the fact that he did indeed maintain employment well after both of these opinions were made.  In fact, VA treatment records indicate that the Veteran worked after January 18, 2012.  Specifically, in April 2012, the Veteran requested a different pain medication instead of Vicodin to use while at work.  Then, in May 2013, the Veteran reported working one year prior in an auto parts store.  Thus, not only was the Veteran able to maintain employment well after the 2005 and 2006 opinions, he apparently secured another job after his termination from Fred Meyer.  In sum, the Board affords the 2005 and 2006 opinions little probative value in light of the fact that the Veteran did indeed maintain employment until well after such opinions were rendered.

Notably, at the March 2017 hearing, the Veteran reported that he missed numerous days from work due to his service-connected disabilities and that such proved either his employment was not substantially gainful or that, in allowing excessive absences, his employer had protected and sheltered him.  The Board acknowledges the difficulties the Veteran's service-connected conditions imposed on his work, but finds his work was substantially gainful and there is no evidence to support his claims of excessive absences.  First, the Veteran himself reported in the February 2012 VA form 21-8940 that the date on which his disabilities affected full-time employment was January 17, 2012.  He also listed that date as the last date he worked and the date he became too disabled to work.  Regarding his allegedly excessive absences, pay information submitted by the Veteran in May 2017 shows that, from at least December 2005 to his termination in January 2012, he was paid for working 104 hours per two week pay period.  Even if the Veteran received paid leave, his last paycheck was for a period of six days, but included 277.36 hours of pay.  Presumably, these extra hours were compensation for unused sick or vacation days, an indication that the Veteran was not taking excessive leave due to his service-connected disabilities.  Thus, the evidence establishes that the Veteran was substantially gainfully employed, even if he was using earned sick leave.

Ultimately, the Board finds that the Veteran performed his work at Fred Meyer satisfactorily for some time and had otherwise held employment in the past that he voluntarily left; there is no reason to believe his employment at Fred Meyer was protected or sheltered such that it may be considered marginal, or that he could not gain similar employment elsewhere.  To the contrary, the evidence of record suggests that he secured employment after his termination from Fred Meyer.  Thus, the Board finds his nearly eight year employment with the company was not sheltered or protected.

As such, the Board finds that, prior to January 18, 2012, it was not factually ascertainable that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation.  Specifically, prior to such date, the evidence of record, showed that, while he had limitations associated with service-connected disabilities, which necessitated certain reasonable accommodations from his employers, he maintained substantially gainful employment in an unsheltered environment.  Therefore, an earlier effective date for a TDIU is not warranted.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an earlier effective date for a TDIU.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

An effective date prior to January 18, 2012, for the award of a TDIU is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


